Order issued December ~l , 2012




                                             In The



                                      No. 05-12-01586-CV


                                CATHIE REISLER, AppeUant



                                  KEITH REISLER, Appellee


                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-50508-2010


                                           ORDER
       We GRANT the December 21, 2012 motion of Susan Maienschein, Official Court Reporter

of the 416th Judicial District Court of Collin County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before January 21, 2013.




                                                                   LANC IL:tRS